Case 2:18-cv-13834-SRC-CLW Document 38 Filed 02/05/19 Page 1 of 2 PageID: 1128




                          UNITED STATES DISTRICT COURT
                             DISTRICT Of NEW JERSEY


   JASON KERZNOWSKI, Individually
   and on Behalf of All Others Similarly
   Situated,

                      Plaintiff,                Case No.: l$-cv-13$34-SRC-CLW

   V.


   OPKO HEALTH, INC., et. al,

                      Defendants.


          ORDER TRANSFERRING ACTION TO THE UNITED STATES
        DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

          This matter having come before the Court on Defendant OPKO Health, Inc.’s

  letter to the Court, dated December 19, 2018,

          WHEREAS, counsel for the Defendants and the Amitim Funds have met and

  conferred, and agree that, pursuant to 28 U.S.C.       §   1404(a), the interests of justice

  and the convenience of parties and witnesses would be best served by transferring

  this action to the United States District Court for the Southern District of Florida,

          WHEREAS, counsel for the Plaintiff takes no position on the transfer issue;

          On this 0    day of fbi1,1tf1A        ,   204, it is hereby,
                                            I
          ORDERED that this action is transferred to the United States District Court

  for the Southern District of Florida
Case 2:18-cv-13834-SRC-CLW Document 38 Filed 02/05/19 Page 2 of 2 PageID: 1129




          ORDERED that the Clerk of the Court shall transfer this action to the United

  States District Court for the Southern District of Florida.   ,_




          DONE and ORDERED in Chambers on this day of

  2018.




                                                  R. CHESLER          __


                                          UNITED STATES DISTRICT JUDGE




                                           -2-
